Case: 14-31037   Document: 00513102238    Page: 1   Date Filed: 07/01/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                               No. 14-31037                           FILED
                                                                   July 1, 2015
                                                                  Lyle W. Cayce
                                                                       Clerk
JONATHAN P. ROBICHEAUX; DEREK PENTON;
NADINE BLANCHARD; COURTNEY BLANCHARD,

                                         Plaintiffs–Appellants,

versus

JAMES D. CALDWELL,
 in His Official Capacity as the Louisiana Attorney General,
 Also Known as Buddy Caldwell,

                                         Defendant–Appellee.

                                  *****

JONATHAN P. ROBICHEAUX; DEREK PENTON; NADINE BLANCHARD;
COURTNEY BLANCHARD; ROBERT WELLES; GARTH BEAUREGARD,

                                         Plaintiffs–Appellants,

versus

DEVIN GEORGE, in His Official Capacity as the State Registrar
  and Center Director at Louisiana Department of Health and Hospitals;
TIM BARFIELD,
 in His Official Capacity as the Louisiana Secretary of Revenue;
KATHY KLIEBERT, in Her Official Capacity as
 the Louisiana Secretary of Health and Hospitals,

                                         Defendants–Appellees.

                                  *****
    Case: 14-31037     Document: 00513102238     Page: 2   Date Filed: 07/01/2015


                                  No. 14-31037

FORUM FOR EQUALITY LOUISIANA, INCORPORATED;
JACQUELINE M. BRETTNER; M. LAUREN BRETTNER;
NICHOLAS J. VAN SICKELS; ANDREW S. BOND; HENRY LAMBERT;
R. CAREY BOND; L. HAVARD SCOTT, III; SERGIO MARCH PRIETO,

                                            Plaintiffs–Appellants,

versus

TIM BARFIELD, in His Official Capacity as
 Secretary of the Louisiana Department of Revenue;
DEVIN GEORGE, in His Official Capacity as Louisiana State Registrar,

                                            Defendants-Appellees.




                Appeals from the United States District Court
                    for the Eastern District of Louisiana




Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      The plaintiffs are seven same-sex couples and an organization whose
membership includes same-sex couples and their families. The couples seek to
marry in Louisiana or to have their marriage in another state recognized in
Louisiana. They sued the state defendants for declaratory and injunctive
relief, asking the district court to declare unconstitutional article XII, § 15 of
the Louisiana Constitution, article 3520(B) of the Louisiana Civil Code, and
any other Louisiana law that prohibits same-sex couples from marrying in Lou-
isiana or having their marriages recognized. The various plaintiffs claimed


                                           2
    Case: 14-31037    Document: 00513102238    Page: 3   Date Filed: 07/01/2015


                                No. 14-31037

violations of the Due Process and Equal Protection Clauses of the Fourteenth
Amendment, the Full Faith and Credit Clause, and 42 U.S.C. § 1983. The
actions were consolidated.

      On September 3, 2014, the district court, without the benefit of subse-
quent controlling Supreme Court precedent, granted defendants’ motion for
summary judgment and denied plaintiffs’ motion for summary judgment. The
plaintiffs appealed. After full briefing, including participation by numerous
amici curiae, this court heard expanded oral argument on January 9, 2015.

      While this appeal was under submission, the Supreme Court decided
Obergefell v. Hodges, No. 14-556, 2015 U.S. LEXIS 4250 (U.S. June 26, 2015).
In summary, the Court declared that
   the right to marry is a fundamental right inherent in the liberty of the
   person, and under the Due Process and Equal Protection Clauses of the
   Fourteenth Amendment couples of the same-sex may not be deprived of
   that right and that liberty. The Court now holds that same-sex couples
   may exercise the fundamental right to marry. No longer may this lib-
   erty be denied to them. Baker v. Nelson [, 409 U.S. 810 (1972),] must
   be and now is overruled, and the State laws challenged by petitioners
   in these cases are now held invalid to the extent they exclude same-sex
   couples from civil marriage on the same terms and conditions as
   opposite-sex couples.
Id. at *41–42. “It follows that the Court must also hold—and it now does hold—
that there is no lawful basis for a State to refuse to recognize a lawful same-
sex marriage performed in another State on the ground of its same-sex
character.” Id. at *50.

      Having addressed fundamental rights under the Fourteenth Amend-
ment, the Court, importantly, invoked the First Amendment, as well:
      Finally, it must be emphasized that religions, and those who adhere
   to religious doctrines, may continue to advocate with utmost, sincere
   conviction that, by divine precepts, same-sex marriage should not be
   condoned. The First Amendment ensures that religious organizations
                                         3
     Case: 14-31037       Document: 00513102238          Page: 4     Date Filed: 07/01/2015


                                       No. 14-31037

    and persons are given proper protection as they seek to teach the
    principles that are so fulfilling and so central to their lives and faiths,
    and to their own deep aspirations to continue the family structure they
    have long revered. The same is true of those who oppose same-sex
    marriage for other reasons. In turn, those who believe allowing same-
    sex marriage is proper or indeed essential, whether as a matter of
    religious conviction or secular belief, may engage those who disagree
    with their view in an open and searching debate. The Constitution,
    however, does not permit the State to bar same-sex couples from
    marriage on the same terms as accorded to couples of the opposite sex.
Id. at *48–49.

       Obergefell, in both its Fourteenth and First Amendment iterations, is the
law of the land and, consequently, the law of this circuit 1 and should not be
taken lightly by actors within the jurisdiction of this court. We express no view
on how controversies involving the intersection of these rights should be
resolved but instead leave that to the robust operation of our system of laws
and the good faith of those who are impacted by them.

       This court sought and promptly received letter advisories from plaintiffs
and the state, asking their respective positions on the proper disposition in
light of Obergefell. They are agreed that the judgment should be reversed and
remanded for entry of judgment in favor of plaintiffs.

       Because this court agrees that that is the required result, the judgment
appealed from is REVERSED, and this matter is REMANDED for entry of
judgment in favor of the plaintiffs. The district court must act expeditiously
on remand, especially in view of the declining health of plaintiff Robert Welles.



       1  If it were suggested that any part of the quoted passages is obiter dictum, we need
only recall that although “[w]e are not bound by dicta, even of our own court [,] [d]icta of the
Supreme Court are, of course, another matter.” United States v. Becton, 632 F.2d 1294,
1296 n.3 (5th Cir. 1980). “[W]e give serious consideration to this recent and detailed discus-
sion of the law by a majority of the Supreme Court.” Geralds v. Entergy Servs., Inc., 709 F.3d
448, 452 (5th Cir. 2013) (Reavley, J.).
                                                  4
    Case: 14-31037        Document: 00513102238      Page: 5   Date Filed: 07/01/2015


                                      No. 14-31037

The court should enter final judgment on the merits (exclusive of any collateral
matters such as costs and attorney fees) by July 17, 2015, and earlier if reason-
ably possible. 2

      The mandate shall issue forthwith.




      2   Any pending motions are denied as moot.
                                                5